 Case 2:20-cv-02830-LMA-MBN Document 19-6 Filed 03/29/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

THERESA SCHULTZ                       *
                                      *             CIVIL ACTION NO.: 20-cv-02830
      Plaintiff,                      *
                                      *             DISTRICT JUDGE:
VERSUS                                *             LANCE M. AFRICK
                                      *
ROUSE’S ENTERPRISES, L.L.C.           *             MAGISTRATE JUDGE:
                                      *             MICHAEL B. NORTH
      Defendant.                      *
                                      *             JURY TRIAL DEMANDED
* * * * * * * * * * * * * * * * * * * *


              NOTICE OF ORAL DEPOSITION OF DR. LACY SAPP


TO:    PLAINTIFF, THERESA SCHULTZ
       Through her attorneys of record:
       SETH J. SMILEY (#32693)
       BRADLEY ALDRICH (#32316)
       BENJAMIN THOMAS (#39488)
       804 Arabella Street
       New Orleans, LA 70115
       Telephone: (504) 894-9653
       Facsimile: (504) 605-2054


       PLEASE TAKE NOTICE, that Defendant, ROUSES ENTERPRISES, L.L.C.,

will take the deposition of the deponent named below upon oral examination before an

officer authorized by law to administer oaths, commencing on the date and at the time

and place designated below and thereafter from day to day until completed, and of which

time and place you are hereby notified to attend and take part as you deem advisable.

       Deponent:             Lacy H. Sapp, Phd

       Date and Time:        April 13, 2021, 10:00 a.m. (CST)

       Location:             Via Zoom
         Case 2:20-cv-02830-LMA-MBN Document 19-6 Filed 03/29/21 Page 2 of 3




       Attached to this notice as “Exhibit A” are the documents to be produced by Dr. Lacy

Sapp, with Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

Premises in a Civil Action, on the date and time indicated.

       Said deposition shall be taken for all purposes authorized under the Federal Rules of Civil

Procedure, including trial purposes.



                                                     Respectfully submitted,

                                                     COTTEN SCHMIDT, L.L.P.

                                                     /s/ Cody J. Acosta__________________
                                                     LAWRENCE E. ABBOTT #02286
                                                     PAUL M. LAVELLE               #08692
                                                     CHRISTINE C. BRUNEAU #25366
                                                     CODY J. ACOSTA                #37005
                                                     650 Poydras St., Suite 1950
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 568-9393
                                                     Fax: (504) 524-1933
                                                     Attorneys for Rouse’s Enterprises, L.L.C.


                                       CERTIFICATE OF SERVICE

              I hereby certify that a copy of the foregoing has been served on all counsel of
       record by e-mail this 26th day of March, 2021.



                                                   /s/Cody J. Acosta




                                                                                                 2
Case 2:20-cv-02830-LMA-MBN Document 19-6 Filed 03/29/21 Page 3 of 3




                       EXHIBIT A
     DOCUMENTS TO PRODUCE PER SUBPOENA DUCES TECUM


    1) Your entire file concerning Theresa Schultz
    2) Every letter, drawing, memorandum, note—handwritten or otherwise, form or
       other document, including any and all correspondences, electronic or
       otherwise, between yourself and/or any person with regard to this case,
       including but not limited to any attorney or any party involved in this matter;
    3) Copies of each and every statement or bill of services rendered, any and all
       documents of payment of such bill;
    4) A list of names, addresses, telephone numbers and names of employer of any
       person who assisted or participated in any way in your work on this case;
    5) All studies and/or reference materials used in forming your opinions;
    6) A complete copy of your curriculum vitae;
    7) Color copies of all photographs in connection with your work in this case;
    8) A copy of any draft report(s) which may not have been finalized or sent out;
    9) A copy of any letter, report, or other document between you and the attorneys
       representing Ms. Schultz;
    10) A copy of all documents you received from any other persons in connection
       with your work in this case;
    11) A copy of any other documents or other writings you relied on in arriving at
       your opinions in connection with this case.
    12) Any and all exhibits which you intend to use at trial to support your opinion(s) in
       this case.
    13) Any and all documents, memoranda, notes, correspondence, or other materials
       regarding any cost-research performed by you for this matter.




                                                                                         3
